Exhibit 10.37
RIVERWOOD INTERNATIONAL
CHANGE IN CONTROL SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2008)

 



--------------------------------------------------------------------------------



 



RIVERWOOD INTERNATIONAL CHANGE IN CONTROL
SUPPLEMENTAL RETIREMENT PLAN
TABLE OF CONTENTS

              Page  
Introduction
    1  
 
       
Article 1 Definitions
    2  
 
       
Article 2 Participation
    7  
2.01 Participation Requirements
    7  
2.02 Termination of Participation
    7  
 
       
Article 3 Amount and Payment of Supplemental Benefit
    8  
3.01 Vesting
    8  
3.02 Amount of Benefit
    8  
3.03 Commencement of Benefit
    8  
3.04 Form of Payment
    10  
3.05 Payment of Benefit Upon Death
    11  
3.06 Payment of Benefit Upon Disability
    12  
3.07 Restoration to Service
    13  
3.08 Delays in Payment
    13  
3.09 Administrative Delay
    13  
 
       
Article 4 Administration of the Plan
    14  
4.01 Appointment of Trustee
    14  
4.02 Designation of Plan Administrator
    14  
 
       
Article 5 General Provisions
    16  
5.01 Funding
    16  
5.02 No Contract of Employment
    16  
5.03 Withholding Taxes
    16  
5.04 Nonalienation
    16  
5.05 Facility of Payment
    16  
5.06 Claims Procedure
    17  
5.07 Construction
    17  
 
       
Article 6 Amendment or Termination
    18  
6.01 Right to Amend or Terminate
    18  
6.02 Protection of Rights Under Plan
    18  
 
       
Appendix A Initial Employees Covered by the Plan as of January 1, 2002
    20  

 



--------------------------------------------------------------------------------



 



Introduction
The Board of Directors of Riverwood International Corporation has adopted the
Riverwood International Change in Control Supplemental Retirement Plan effective
January 1, 2002 to provide supplemental retirement benefits to a select group of
management employees following a Change in Control as defined in the Plan. The
Plan is now being amended and restated to comply with the applicable provisions
of Section 409A of the Internal Revenue Code effective as of January 1, 2008.
This Plan is intended to be a nonqualified, unfunded deferred compensation plan
for a select group of management or highly compensated employees under Title I
of ERISA. The Plan is not intended to meet the qualification requirements of
Section 401 of the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Article 1. Definitions

1.01   “Affiliate” means, with respect to any person, any other person
controlled by, controlling or under common control with such person, in
accordance with the requirements of Section 1563 of the Code.   1.02  
“Affiliated Company” means, any company which is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code) which also includes
the Company and any trade or business which is under common control (as defined
in Section 414(c) of the Code) with the Company. For this purpose, “at least
50%” is used for “at least 80%” where it appears in Section 1563(a), (b) and
(c) of the Code and Treasury Regulation Section 1.414(c)-3.

1.03   “Beneficiary” means the person designated by the Participant to receive
the benefits payable under the terms of the Plan in the event of the
Participant’s death. In the event there is no effective designation of a
Beneficiary in effect on the Participant’s death, (i) then any payments due
shall be made to the Participant’s spouse or, (ii) if no spouse survives, then
to the Participant’s estate. A Participant may, from time to time, revoke or
change his Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Plan Administrator. The last such
designation received by the Plan Administrator shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Plan Administrator prior to the Participant’s
death or the Participant’s Benefit Commencement Date, if earlier, and in no
event shall it be effective as of a date prior to such receipt.

1.04   “Benefit Commencement Date” means, unless the Plan expressly provides
otherwise, the first day of the first period for which an amount is due as an
annuity or any other form, as specified under the provisions of Section 3.03(a),
determined without regard to Section 3.03(b).

1.05   “Board of Directors” means the Board of Directors of Riverwood
International Corporation prior to August 8, 2003 and, on and after August 8,
2003, means the Board of Directors of Graphic Packaging International, Inc.

1.06   “CD&R Fund” means the Clayton, Dubilier & Rice Fund V Limited
Partnership; a Cayman Islands exempted limited partnership, and any successor
investment vehicle managed by Clayton, Dubilier & Rice, Inc.

2



--------------------------------------------------------------------------------



 



1.07   “Change in Control” means the first to occur of the following events
after the Effective Date:

  (i)   the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than the
Company, the Subsidiaries, any employee benefit plan of the Company or the
Subsidiaries, the CD&R Fund, any Investor or any Affiliate of the CD&R Fund or
of an Investor, of 50% or more of the combined voting power of the Company’s or
RIC’s then outstanding voting securities;     (ii)   the merger or consolidation
of the Company or RIC, as a result of which persons who were stockholders of the
Company or RIC, as the case may be, immediately prior to such merger or
acquisition, do not, immediately thereafter, own, directly or indirectly, more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company;     (iii)   the liquidation
or dissolution of the Company or RIC other than a liquidation of RIC into the
Company or into any Subsidiary; and     (iv)   the sale, transfer or other
disposition of all or substantially all of the assets of the Company or RIC to
one or more persons or entities that are not, immediately prior to such sale,
transfer or other disposition, Affiliates of the Company, RIC, the CD&R Fund or
any Investor.

1.08   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.09   “Common Stock” means the Class A Common Stock, par value $.01 per share,
of the Company.

1.10   “Company” means Riverwood Holding, Inc., a Delaware corporation formerly
known as New River Holding, Inc. prior to August 8, 2003 and, on and after
August 8, 2003, means Graphic Packaging Corporation, a Delaware Corporation; and
any successor thereto.

3



--------------------------------------------------------------------------------



 



1.11   “Disabled” or “Disability” means:

  (a)   For purposes of Section 3.03, a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his position of
employment or any substantially similar position of employment, and     (b)  
For purposes of Section 3.06, a medically determinable physical or mental
impairment that renders the Participant unable to engage in any substantial
gainful activity and that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

The determination of Disability shall be made by the Plan Administrator under
such uniform rules as it shall prescribe.

1.12   “Effective Date” means January 1, 2002. The effective date of this
amended and restated document is January 1, 2008.

1.13   “Equivalent Actuarial Value” means equivalent actuarial value determined
using an interest rate of 5 percent and the mortality table prescribed in IRS
Revenue Ruling 2001-62, except that in determining the amount of a lump sum
distribution under Section 3.04(d) or 3.05(b), equivalent actuarial value shall
be determined on the basis of the applicable mortality table specified in
Section 417(e)(3)(B) of the Code and the applicable interest rate specified in
Section 417(e)(3)(C) of the Code for the second calendar month preceding the
first day of the calendar year during which the Benefit Commencement Date
occurs.

1.14   “Excess Plan” means the Supplemental Plan for Participants in the
Riverwood International Employees Retirement Plan.

1.15   “Investor” means each of the investors who purchased shares of Common
Stock or shares of Class B Common Stock of the Company concurrently with the
consummation of the merger contemplated by the Merger Agreement, and their
“specified affiliates”,

4



--------------------------------------------------------------------------------



 



      within the meaning of the Stockholders Agreement of the Company, as
amended from time to time.

1.16   “Participant” means any employee of RIC participating in the Plan in
accordance with the provisions of Section 2.01.

1.17   “Plan” means the Riverwood International Change in Control Supplemental
Retirement Plan as set forth in this document or as amended from time to time.

1.18   “Plan Administrator” means an entity provided for in Section 4.02.

1.19   “Qualified Joint and Survivor Annuity” means an annuity which is of
Equivalent Actuarial Value to the single life annuity form of benefit and which
provides for a reduced benefit payable to the Participant during his life and
after his death providing that one-half of that reduced benefit will continue to
be paid during the life of the spouse to whom he was married at his Benefit
Commencement Date.

1.20   “Qualified Plan” means the Riverwood International Employees Retirement
Plan, or any successor plan, thereof.

1.21   “RIC” means Riverwood International Corporation, a Delaware corporation
formerly known as Riverwood International USA, Inc. prior to August 8, 2003 and,
on and after August 8, 2003, means Graphic Packaging International, Inc.; and
any successor thereto.

1.22   “Specified Employee” means a Participant who, when he terminates
employment with the Company, (i) met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code, at
any time during the 12-month period ending on the identification date and
(ii) terminated his employment with the Company at any time during the 12-month
period beginning on the April 1st next following the identification date. For
purposes of this Section, the definition of compensation under Treasury
Regulation §1.415(c)-2(d)(4) shall be used when determining whether a
Participant meets the requirements of clause (i) above, applied without use of
any of the special timing rules provided in Treasury Regulation §1.415(c)-2(e)
or any of the special rules in Treasury

5



--------------------------------------------------------------------------------



 



      Regulation §1.415(c)-2(g) and the identification date shall be the
December 31st immediately preceding the date the Participant terminates
employment with the Company. A Participant who meets the requirements of clauses
(i) and (ii) of this Section shall be a Specified Employee regardless of whether
the Participant meets the requirements of clause (i) on the date he terminates
his employment with the Company.

1.23   “Subsidiary” means any corporation or other person, a majority of whose
outstanding voting securities or other equity interests is owned, directly or
indirectly, by the Company.

1.24   “Supplemental Benefit” means the annual benefit payment payable under
Article 3 of this Plan.

1.25   “Trust Agreement” means the instrument governing the administration of
the Plan upon Change in Control.

1.26   “Trustee” means an entity appointed under the provisions of Section 4.01.

6



--------------------------------------------------------------------------------



 



Article 2. Participation
2.01 Participation Requirements

  (a)   Every employee, as so designated by the Board of Directors and included
in Appendix A, in the employ of RIC on January 1, 2002 shall become a
Participant of the Plan on the Effective Date.     (b)   Any other employee of
RIC designated by the Board of Directors to be included in Appendix A shall
become a Participant of the Plan upon the date of such designation. However, the
Plan is closed to new Participants effective as of January 1, 2008.

2.02 Termination of Participation

      A Participant’s participation in the Plan shall terminate if he terminates
employment with RIC prior to the occurrence of Change in Control. In the event a
Participant terminates employment with RIC after a Change in Control, his
participation shall end when all benefits payable to or on behalf of the
Participant have been paid. Notwithstanding the foregoing or any other provision
of the Plan to the contrary, in the event a Participant waives his participation
in the Plan prior to a Change in Control, his participation shall cease as of
the effective date of such waiver and he shall not be entitled to receive any
benefits under the terms of this Plan.

7



--------------------------------------------------------------------------------



 



Article 3. Vesting, Amount, and Payment of Supplemental Benefit
3.01 Vesting

      A Participant shall become vested in his Supplemental Benefit upon the
occurrence of a Change in Control while he is employed by RIC. In the event a
Participant terminates employment with RIC prior to the occurrence of a Change
in Control, he shall not be entitled to any benefits under the terms of the
Plan.

3.02 Amount of Benefit
The annual amount of Supplemental Benefit payable with respect to a Participant
shall be the excess, if any, of:

  (a)   The benefit that would be payable from the Qualified Plan by
(i) applying a minimum amount of service of 10 years for purposes of determining
vesting and benefit eligibility and calculating the amount of benefit,
(ii) disregarding all statutory limitations in the Code that would apply to
benefits and pensionable compensation, (iii) applying the subsidized early
retirement reduction factors of Section 4.03 of the Qualified Plan (or any
successor section thereto) (with respect to the benefit of any Participant who
was a member of the Manville Employees Retirement Plan prior to January 1, 1989
that commences under the Qualified Plan on or after his attainment of age 50; or
on or after the date he would have attained age 50 in the case of a spousal
pre-retirement death benefit under Section 4.06 of the Qualified Plan (or any
successor section thereto)), and (iv) disregarding the additional benefits
payable in accordance with Appendix C of the Qualified Plan,

over

  (b)   The sum of annual benefits payable from the Qualified Plan and the
Excess Plan.

      The amount of the Participant’s Supplemental Benefit shall be determined
under the above formula as of his Benefit Commencement Date. For purposes of
performing the above calculation, the benefit payable under the Qualified Plan
and the Excess Plan shall be deemed to commence upon the Participant’s Benefit
Commencement Date under this Plan.

3.03 Commencement of Benefit

  (a)   Subject to the provisions of Section 3.06 and paragraph (b) below,
payment of a

8



--------------------------------------------------------------------------------



 



      Participant’s Supplemental Benefit shall commence on the first day of the
month immediately following the latest of: (i) the Participant’s termination of
employment with the Company and all Affiliated Companies, or (ii) the
Participant’s attainment of age 55, or (iii) December 31, 2008.

  (b)   Notwithstanding anything in the Plan to the contrary, if a Specified
Employee terminates his employment with the Company and all Affiliated Companies
for reasons other than death or Disability, any payments due during the first
six months following the Specified Employee’s termination of employment shall be
withheld by the Plan until the earlier of: (i) the first day of the seventh
month following the Specified Employee’s termination of employment with the
Company and all Affiliated Companies, or (ii) his death. At that time, the
withheld amounts shall be paid to the Specified Employee or, in the event of his
death, to his Beneficiary. The withheld amounts shall be credited with interest
during the period they are withheld at the rate of 5 percent per annum,
compounded annually.     (c)   A Participant shall not be treated as retiring or
terminating his employment with the Company if:

  (i)   the Participant is employed by an Affiliated Company;     (ii)   the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six months or, if longer, so long as
the Participant retains a right to reemployment with the Company or an
Affiliated Company under an applicable statute or contract. If a Participant’s
leave exceeds six months and he does not retain a right to reemployment under an
applicable statute or contract, the Participant is deemed to have terminated his
employment with the Company on the first day following the end of the six-month
period. Notwithstanding the foregoing, if the leave of absence is due to a
Disability and the Participant is eligible to accrue benefit service under the
provisions of Section 4.05 of the Qualified Plan (or any successor section
thereto), the Participant is deemed to have terminated his employment with the
Company on the first day following the end of a period of 29 consecutive months;
or

9



--------------------------------------------------------------------------------



 



  (iii)   the Participant continues to provide service to the Company or an
Affiliated Company in a capacity other than as an employee if the Participant is
providing service at a level that is at least 50% of the average level of
services performed by the Participant during the immediately preceding 36-month
period.

      A Participant who continues to provide services to the Company or an
Affiliated Company shall nevertheless be treated as having terminated his
employment with the Company or an Affiliated Company if the Participant
continues to provide service to the Company or an Affiliated Company at a level
that is 20% or less than the average level of services performed by the
Participant during the immediately preceding 36-month period.

3.04   Form of Payment

  (a)   Unless a Participant has made a valid election under paragraph (b) or
(d) below of an optional form of payment, the Supplemental Benefit payable to a
Participant shall be paid (i) in the form of a single life annuity for the life
of the Participant if the Participant is unmarried on his Benefit Commencement
Date or (ii) in the form of a Qualified Joint and Survivor Annuity if he is
married on his Benefit Commencement Date.     (b)   Subject to paragraphs
(c) and (d) below, a Participant may elect to convert the benefit otherwise
payable to him into an optional form of payment of Equivalent Actuarial Value,
as provided in one of the options named below:

    Option 1.  A benefit payable monthly for the Participant’s life with no
benefit payable after his death.       Option 2.  A modified benefit payable
monthly during the Participant’s life, and after his death payable monthly at
100% of the rate of his modified benefit to and during the life of the
Beneficiary named by him when he elected the option.       Option 3.  A modified
benefit payable monthly during the Participant’s life, and after his death
payable monthly at 75% of the rate of his modified benefit to and during the
life of the Beneficiary named by him when he elected the option.

10



--------------------------------------------------------------------------------



 



    Option 4.  A modified benefit payable monthly during the Participant’s life,
and after his death payable monthly at 50% of the rate of his modified Benefit
to and during the life of the Beneficiary named by him when he elected the
option.       Option 5.  A modified benefit payable monthly during the
Participant’s life, and after his death payable monthly at 25% of the rate of
his modified Benefit to and during the life of the Beneficiary named by him when
he elected the option.       Option 6.  A modified benefit payable monthly
during the Participant’s life with a minimum number of payments of 120 (the
remainder of which shall be paid to the Participant’s Beneficiary if the
Participant dies before 120 payments have been made).

  (c)   Notwithstanding the foregoing, subject to the provisions of Section 409A
of the Code, a Participant’s election to receive his benefit in an optional form
as described in paragraph (b) above shall be effective as of the Participant’s
Benefit Commencement Date, provided that the Participant makes and submits to
the Plan Administrator his election of such optional form prior to his Benefit
Commencement Date. A Participant who fails to elect an optional form of benefit
payment in a timely manner shall receive his benefit in accordance with
paragraph (a) of this Section 3.04.     (d)   In lieu of the forms of payment
specified in paragraphs (a) and (b) above, a Participant may elect, prior to
January 1, 2009, to receive payment in one lump sum of Equivalent Actuarial
Value to the annuity otherwise payable to the Participant at the Participant’s
Benefit Commencement Date. Such election shall be made in accordance with such
administrative rules as the Plan Administrator shall prescribe. An election
under this paragraph (d) may be revoked at any time up to December 31, 2008 but
shall be irrevocable thereafter.

3.05   Payment of Benefits Upon Death

  (a)   If a Participant dies after his Benefit Commencement Date, payments
shall be continued to his Beneficiary in accordance with the provisions of the
form of payment in effect at the Participant’s date of death.     (b)   If a
Participant entitled to a benefit under the Plan dies either prior to his

11



--------------------------------------------------------------------------------



 



      termination of employment with the Company or after he terminates his
employment with the Company but before his Benefit Commencement Date, and the
Participant is married on the date of his death, the Participant’s spouse shall
be entitled to receive a pre-retirement survivor benefit commencing on the first
day of the month following the later of the Participant’s date of death or the
date the Participant would have attained age 55. The annual amount of the
pre-retirement survivor benefit shall be equal to the excess, if any, of:

  (i)   The annual amount of the survivor benefit the spouse would be entitled
to receive under the terms of the Qualified Plan based on the Participant’s
benefit calculated under Section 3.02(a) of this Plan and paid in the form of a
100% joint and survivor annuity as described in Option 2 under Section 3.04(b),

over

  (ii)   The sum of the annual benefits payable to the spouse from the Qualified
Plan and the Excess Plan.

      The amount of the surviving spouse’s benefit shall be determined under the
above formula as of the date payments commence to the spouse. The benefits
payable under the Qualified Plan and the Excess Plan shall be deemed to commence
upon the date payments commence to the spouse. The benefit shall be divided by
twelve and paid in the form of a monthly benefit for the life of the spouse,
unless the Participant had in effect on his date of death an election of a lump
sum under the provisions of Section 3.04(d), in which event payment shall be
made to the spouse in one lump sum of Equivalent Actuarial Value to the annuity
otherwise payable to the spouse. Notwithstanding anything in the Plan to the
contrary, no benefits shall be paid from this Plan on behalf of a Participant on
the Participant’s death if the Participant dies before his Benefit Commencement
Date and the Participant is not married on the date of his death.

3.06 Payment of Benefits Upon Disability

      In the event a Participant terminates employment with the Company on
account of Disability and is eligible to accrue benefit service under the
provisions of Section 4.05 of

12



--------------------------------------------------------------------------------



 



    the Qualified Plan (or any successor section thereto), payment of his
Supplemental Benefit shall commence on the first day of the month coincident
with or next following the later of: (i) his attainment of age 65, or (ii) the
fifth anniversary of the date he became Disabled under the provisions of
Section 1.11(a).

3.07 Restoration to Service

    If a Participant who retires from employment with the Company or who
otherwise terminates employment with the Company is restored to employment with
the Company, the Supplemental Benefit to which he was entitled at his earlier
retirement or termination of employment shall continue to be paid (or shall
commence in the event payment had not commenced as of his date of reemployment)
in accordance with the provisions of Section 3.03 without regard to his
reemployment. The Participant shall not be entitled to any additional benefits
under the terms of this Plan on account of his period of reemployment.

3.08 Delays in Payment

    Notwithstanding anything in this Article 3 to the contrary, if the Company
reasonably anticipates that making payments of a Participant’s Supplemental
Benefit will violate Federal securities laws or other applicable laws, payment
shall be delayed until the earliest date the Company reasonably anticipates the
payment will not cause such a violation. The inclusion of any amounts in gross
income or the application of any penalty or other provision of the Code shall
not be a violation for purposes of this Section.

3.09 Administrative Delay

    Payment of a Participant’s Supplemental Benefit shall be deemed to have
commenced on a specified date if the payment commences as soon as
administratively practicable following such date, but no later than the later of
(i) the last day of the calendar year in which the specified date occurs or
(ii) the 15th day of the third calendar month following the month the specified
date occurs.

13



--------------------------------------------------------------------------------



 



Article 4. Administration of the Plan
4.01 Appointment of Trustee

    At least 30 days prior to the occurrence of Change in Control, the Board of
Directors shall appoint a Trustee under the provisions of a Trust Agreement to
administer the Plan in the event of Change in Control.

4.02 Designation of Plan Administrator

  (a)   Except as provided in paragraph (b) below, the Board of Directors or its
designee shall serve as Plan Administrator. In addition to any implied powers
needed to carry out the provisions of the Plan, the Plan Administrator shall
have the following specific powers:

  (i)   To make and enforce such rules and regulations and procedures as it
shall deem necessary or proper for the efficient administration of the Plan and
to design written forms or other documents to implement such rules, regulations
and procedures.     (ii)   To interpret the Plan and to decide any and all
matters arising hereunder, including the right to remedy possible ambiguities,
inconsistencies or omissions.     (iii)   To determine the amount of benefits
that shall be payable to a Participant or Beneficiary in accordance with the
provisions of the Plan.     (iv)   To arrange for withholding and remittance of
such withholding taxes as are required under the Code.     (v)   To authorize
one or more of its number or any agent to execute or deliver any instrument or
make any payment on its behalf; to retain counsel, employ agents and provide for
such clerical, accounting and consulting services as it may require in carrying
out the provisions of the Plan; and to allocate among or delegate to other
persons all or such portion of its duties hereunder as the Plan Administrator in
its sole discretion shall decide.

14



--------------------------------------------------------------------------------



 



  (vi)   To take any action necessary to execute the provisions of the Plan, and
all such authority shall be exercised in a manner consistent with the provisions
of the Plan.

      All interpretations, determinations and decisions of the Plan
Administrator in respect of any matter hereunder shall be final, conclusive and
binding upon the Participants and Beneficiaries and all other persons claiming
an interest under the Plan.

  (b)   The Trustee appointed under Section 4.01 shall assume the
responsibilities for administration of the Plan in accordance with the
provisions of the Trust Agreement upon Change in Control including, but not
limited to, the administration of a springing rabbi trust.

15



--------------------------------------------------------------------------------



 



Article 5. General Provisions
5.01 Funding

    All amounts payable in accordance with the Plan shall constitute a general
unsecured obligation of RIC. All such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of RIC.

5.02 No Contract of Employment

    The establishment of the Plan shall not be construed as conferring any legal
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of RIC to discharge any employee and to treat him without regard
to the effect which such treatment might have upon him as a Participant in the
Plan.

5.03 Withholding Taxes

    The Plan Administrator shall have the right to deduct any required
withholding taxes from any payment to be made under the Plan.

5.04 Nonalienation

    Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to do shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant. Notwithstanding the
foregoing, the Plan shall comply with the terms of a domestic relations order
(as defined in Section 414(p)(1)(B) of the Code).

5.05 Facility of Payment

    If the Plan Administrator finds that a Participant or other person entitled
to a benefit under the Plan is unable to care for his affairs because of illness
or accident or because he is a minor, the Plan Administrator may direct that any
benefit due him be paid to his spouse, a child, a parent or other blood relative
or a person with whom he resides, unless a claim has been made for the benefit
by a duly appointed legal representative. Any payment made under the provisions
of this Section 5.05 shall be a complete discharge of the liabilities of the
Plan for that benefit.

16



--------------------------------------------------------------------------------



 



5.06 Claims Procedure

    The Plan Administrator shall provide adequate notice in writing to any
Participant, former Participant, Beneficiary or contingent Beneficiary whose
claim for benefits under this Plan has been denied, setting forth the specific
reasons for such denial. A reasonable opportunity shall be afforded to any such
Participant, former Participant, Beneficiary or contingent Beneficiary for a
full and fair review by the Plan Administrator of its decision denying the
claim. The Plan Administrator’s decision on any such review shall be final and
binding on the Participant, former Participant, Beneficiary or contingent
Beneficiary and all other interested persons.

5.07 Construction

  (a)   All rights hereunder shall be governed by and construed in accordance
with the laws of the state of Georgia to the extent such laws are not pre-empted
by ERISA or other federal law.     (b)   The masculine pronoun shall mean the
feminine wherever appropriate.     (c)   The captions inserted herein are
inserted as a matter of convenience and shall not affect the construction of the
Plan.

17



--------------------------------------------------------------------------------



 



Article 6. Amendment or Termination
6.01 Right to Amend or Terminate

    The Board of Directors, or its delegate, reserves the right to modify or
amend the Plan, in whole or in part, or to terminate the Plan. In the event the
Plan is terminated, the Company shall continue to maintain the Plan until all
benefits are distributed in accordance with the provisions of Article 3 and the
provisions of Section 409A of the Code, unless an accelerated payment schedule
is specified by resolution of the Board of Directors and is in accordance with
the acceleration circumstances permitted by regulations pursuant to Section 409A
of the Code in case of a corporate dissolution taxed under Section 331 of the
Code, a change in control event described in such regulations, the complete
termination of all aggregated arrangements, or such other circumstances as may
be permitted by regulations pursuant to Section 409A of the Code.

6.02 Protection of Rights Under Plan

    Notwithstanding Section 6.01, no modification, amendment or termination of
the Plan shall adversely affect the right of any Participant, his surviving
spouse, or his beneficiary to receive the benefits accrued under the Plan by RIC
in respect of such Participant as of the date of modification, amendment or
termination.

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Riverwood International Change in Control Supplemental
Retirement Plan (As Amended and Restated Effective as of January 1, 2008),
Graphic Packaging International, Inc. has caused its corporate seal to be
affixed hereto and these presents to be duly executed in its name and behalf by
its proper officers thereunto authorized this 30th day of June, 2008.

             
ATTEST
      Graphic Packaging International, Inc.    
 
             
/s/ Roseann M. Alexander
 
Name
      /s/ James Aikins
 
James Aikins    
 
           
Assistant Secretary
      Sr. VP, Human Resources    
 
Title
     
 
Title    
 
           
(CORPORATE SEAL)
           

19



--------------------------------------------------------------------------------



 



Riverwood International Change in Control Supplemental Retirement Plan
Appendix A
Initial Employees Covered by the Plan as of January I, 2002
Daniel J. Blount
Thomas M. Gannon
Herbert K. Graham
David W. Hubbard
G. Phillips Jones
Wayne E. Juby
James Monahan, Jr.
Steven D. Saucier
Michael R. Schmal
Robert M. Simko
Lloyd H. Storey
Donald R. Tieken

20